Case: 5:18-cr-00593-CAB Doc #: 20 Filed: 05/30/19 1 of 6. PagelD #: 102

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

UNITED STATES OF AMERICA ) CASENO.: 5:18-CR-00593
)
Plaintiff, ) JUDGE: CHRISTOPHE A. BOYKO
)
Vv. ) SENTENCING MEMORANDUM
) AND MOTION FOR A BOOKER
CARMEN DAMIANI, JR. ) VARIANCE
)
Defendant. )

Now comes the Defendant, Carmen Damiani, Jr. by and through his attorney
George Keith and hereby submits the following sentencing memorandum:

The factual and procedural history of this case are thoroughly outlined in the
Presentence Investigation Report (“PSR”). The parties have agreed to a total offense
level of twenty-three (23) which is outlined in the PSR. The PSR’s criminal history
calculation has not been challenged by the defense.

Pursuant to United States v. Booker, 543 U.S. 220, 126 S. Ct. 738 (2005), the
Court is authorized to impose a non-guideline sentence. The sentencing process must
begin with a guideline calculation, the United States Sentencing Guidelines are merely
advisory, and district courts are required to consider all of the factors listed in 18 U.S.C.
§3553(a) in imposing sentence. The six (6) factors outlined in Section 3553(a) are:

(1) The nature and circumstances of the offense and the history and

characteristics of the defendant;

(2) The need for the sentence imposed —

(3) To reflect the seriousness of the offense;

(4) To afford adequate deterrence to criminal conduct

(5) To protect the public from further crimes of the defendant; and

(6) To provide the defendant with needed educational or vocational training,

medical care, or other correctional treatment in the most effective matter.

Page | of 6
Case: 5:18-cr-00593-CAB Doc #: 20 Filed: 05/30/19 2 of 6. PagelD #: 103
Case No. 5:18-CR-00593-CAB

The importance of, and rationale for, the post-Booker and Gall sentencing
procedure described above has been summarized by the First Circuit Court of Appeals as
follows:

This sequencing necessitates a case-by-case approach, the hallmark of

which is flexibility. In the last analysis, a sentencing court should not

consider itself constrained by the guidelines to the extent that there are

sound, case-specific reasons for deviating from them. Nor should a

sentencing court operate in the belief that substantial variances from the

guidelines are always beyond the pale. Rather, the court “should consider

every convicted person as an individual and every case as a unique study

in the human failings that sometimes mitigate, sometimes magnify, the

crime and the punishment to ensue.”
Gall v. United States, 128 §.Ct. at 598

In this case Carmen Damiani represents an unusual set of factors. When the
Court looks at the nature and circumstance of the offense, Mr. Damiani is a person with a
disabling conviction who possessed firearms. That is not in question. Further, he did
have a marijuana grow in his basement. Outlined in the PRS is a list of the awards Mr.
Damiani has won in combat and an outline of the combat situations that have caused him
to suffer a traumatic brain injury. Mr. Damiani enlisted in the U.S. Army in 1999
following his high school graduation. He served in the U.S. Army or in the National
Guard until his discharge in 2012. On May 12, 2007 the Stryker tank that Mr. Damiani
was in was destroyed as a result of an explosion (Picture attached.). He was critically
injured. He received some medical treatment for a traumatic brain injury and a back
injury. On May 17, 2007, five days later, he returned to his unit and was in a truck that
was involved in an explosion. He believes his injuries were greatly exacerbated by that
second explosion. He had returned to his unit after five days of treatment because he was
concerned that his fellow soldiers would have less chance of survival without his
presence. His commitment to the men he served with and the Country he served was so

great that he went back into combat under dire circumstances.

Page 2 of 6
Case: 5:18-cr-00593-CAB Doc #: 20 Filed: 05/30/19 3 of 6. PagelD #: 104
Case No. 5:18-CR-00593-CAB

The consequences of the traumatic brain injury are so severe that he has a one
hundred percent disability with the Veteran’s Administration and he is one hundred
percent disabled by the Social Security Administration because he is unemployable.

One of the hallmarks of veterans of the kind of combat Mr. Damiani has
experienced is that these gentlemen survived situations where the immediate presence of
a firearm is the difference between life and death.

In addition to the traumatic brain injury he has a very severe case of post-
traumatic stress disorder. One of the hallmarks of both of these is a lack of impulse
control.

He was medicating the symptoms of his post-traumatic stress disorder with
marijuana. It is not unusual that people with too much free time (i.e., permanent
disabilities) find other things to do with their time. Mr. Damiani had begun to grow
marijuana.

Mr. Damiani’s criminal history begins at the time he was discharged from the
Department of the Army and comes home with a traumatic brain injury. It does not
appear that he has any criminal record before that time. Many of the criminal history
poimts that he receives come from minimal 30-day confinement sentences that result in
one point. The Court is aware from paragraph 38 of the PSR that the conviction for
domestic violence is a result of his wife attempting to interfere with his harming himself.
There is no question that Mr. Damiani has a criminal history. It would be argued that the
criminal history category overstates his criminal history. Each of the charges would
appear to involve some sort of acting out consistent with having a lack of impulse

control.

Page 3 of 6
Case: 5:18-cr-00593-CAB Doc #: 20 Filed: 05/30/19 4 of 6. PagelD #: 105
Case No. 5:18-CR-00593-CAB

In the present offenses, Mr. Damiani does not appear to have endangered or
created a risk to any other person. There is no evidence on the record or before the Court
that his possession of the firearm involved threats or potential harm to any other person.
The marijuana grow he was involved with was in his home. The Portage County
Detectives who searched his home testified that they were not aware of him prior to the
day they went to search. They testified to this during the suppression hearing.

‘The letters of support from Mr. Damiani’s neighbors are proof that he did not
create an environment that was disturbing or offensive to his community. He was seen as
a friend, a good neighbor and a helper.

Mr. Damiani has already been incarcerated since October 22, 2018. He has been
in both the Mahoning County Jail and the Corrections Corporation of America Facility in
Hubbard, Ohio. He believes he has been very sufficiently punished. In order to provide
him with the care that he needs, there are several Veteran’s Administration facilities that
are designed to deal with his substance abuse issues, the PTSD that he suffers from and
the physical problems that were created by the first and second explosion of the vehicles
he was in. The Veteran’s Administration is currently assessing him to determine which
of those facilities is appropriate.

Mr. Damiani’s veteran’s disability payments and his Social Security Disability
payments are the major source of income to the family. If he is incarcerated for any
significant time they will cease and the parties will be bankrupt. They will lose the home
and the property that they have worked so hard to establish and maintain. The progress
Mr. Damiani has made towards putting his life together after his service to his country
would be erased. After prison he would need the same treatment that he needs today. He

would be starting all over again at a significant disadvantage.

Page 4 of 6
Case: 5:18-cr-00593-CAB Doc #: 20 Filed: 05/30/19 5 of 6. PagelD #: 106
Case No. 5:18-CR-00593-CAB

Wherefore, it is respectfully requested that the Court consider a dramatic
variance. It is requested that the Court vary downward to within a guideline range where
the Court could essentially order some form of community confinement that would be
house arrest and in addition the time at any given facility where he would then obtain the
treatment he so desperately needs. He is aware that this is a dramatic request. The
sentencing factors of 18 U.S.C. §3553(a) would be met by such a sentence.

The nature and circumstances of the offense are in many ways minor compared to
the behavior of others. The Court is aware that the history and characteristics of
Mr. Damiani are demonstrated by his service to his country before he was dramatically
injured.

The sentence he is asking the Court to consider imposing would then meet the
needs of the community in terms of his future conduct and his needs in terms of his
ability to return to society.

Counsel argues that the offenses he is accused of are not nearly as serious as other
forms of these offenses.

Mr. Damiani has spent a significant amount of time in jails where there is no
programming available whatsoever. He would ask the Court to understand his
commitment to whatever treatment is available to him.

This treatment is essential to protect the public from future crimes under any
circumstances. Without treatment for his traumatic brain injury, his substance abuse
disorder which is directly linked to the post-traumatic stress disorder and treatment for
the post traumatic stress disorder he is potentially doomed to a life of acting out.

The treatment would once again be more effective in the civilian section than it

would be in a department or bureau of prisons section. Wherefore, once again,

Page 5 of 6
Case: 5:18-cr-00593-CAB Doc #: 20 Filed: 05/30/19 6 of 6. PagelD #: 107
Case No. 5:18-CR-00593-CAB

Mr. Damiani respectfully requests that the Court depart dramatically and issue a sentence
that would meet these factors within 18 U.S.C. §3553(a).
Respectfully submitted,

\s\ GEORGE G. KEITH
GEORGE G. KEITH #0012606
Attorney for Defendant

135 Portage Trail

Cuyahoga Falls, OH 44221
(330) 929-4293

(330) 929-1796 (fax)

PROOF OF SERVICE
A copy of the foregoing Sentencing Memorandum and Motion for a Booker
Variance will be sent this 30 day of May 2019 by operation of the Court’s electronic filing

system to all parties indicated on the electronic filing receipt.

\s\ GEORGE G. KEITH
GEORGE G. KEITH #0012606
Attorney for Defendant

Page 6 of 6
